Citation Nr: 1137639	
Decision Date: 10/06/11    Archive Date: 10/11/11

DOCKET NO.  09-17 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a bilateral foot disability (pes planus).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1954 to September 1957, with subsequent Reserve service.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Roanoke, Virginia Department of Veterans Affairs (VA) Regional Office (RO).   In August 2011, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the claims file.   

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

A chronic foot disability was not manifested in service and the preponderance of the evidence is against a finding that the Veteran's current bilateral foot disability (bilateral plantar fasciitis) is related to an event, injury, or disease in service.


CONCLUSION OF LAW

Service connection for a bilateral foot disability is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to this claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of his claim prior to its initial adjudication.  An August 2007 letter explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  It also informed the Veteran of disability rating and effective date criteria.  He has had ample opportunity to respond/supplement the record and has not alleged that notice in this case was less than adequate.

A February 2008 Formal Finding of Unavailability of Records certified that the STRs for the Veteran's period of active service are unavailable for review, noting that a request to the National Personnel Records Center (NPRC) in St. Louis, Missouri, revealed that the Veteran's personnel records and service treatment records (STRs) may have been destroyed in a 1973 fire at that facility and were unavailable.  Hence, VA has a heightened duty to assist the Veteran in developing his claim.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  This duty includes a search for alternate medical records.  In December 2007 and March 2008 letters the RO asked the Veteran to send in any STRs he had in his possession, to complete a form needed to reconstruct medical data, and to identify any other possible sources of evidence; he did not respond. 

The Veteran's Reserve STRs and pertinent postservice treatment records have been secured.  He testified that the records of private treatment that he received for his feet after service had been destroyed.  He has not identified any pertinent evidence that remains outstanding.  As complete STRs are unavailable, VA has a heightened duty to assist the Veteran.  However, because the evidence (apart from his reports which are found not credible) does not suggest that Veteran's current bilateral foot disability may be related to service, the "low threshold" standard as to when an examination to secure a nexus opinion is required is not met, and development for such an examination is not necessary.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claim.

B. Legal Criteria, Factual Background, and Analysis

Service connection may be established for disability due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  Continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disability, there must be medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran's available (Reserve service) STRs are silent for complaints, findings, treatment, or diagnosis relating to the bilateral feet.  Specifically, on August 1974 Reserve enlistment and March 1980 and February 1984 quadrennial Reserve examinations the Veteran's feet were normal on clinical evaluation.  In Reports of Medical History he denied foot trouble.  

A September 2005 VA emergency services record notes that the Veteran presented as a new patient to the VA with various complaints related to his feet, which had been going on for 5 to 6 months.  He complained of pain in the bilateral heels which was worse with activity and numbness and tingling in the left foot which he had experienced on and off for a year.  The assessment was plantar fasciitis.  An accompanying nursing note notes that the Veteran stated that he had had foot, toe, and heel discomfort for 5 to 7 years.  

A September 2005 VA primary care consultation report notes that the Veteran complained of bilateral foot pain that was years in duration.  It was noted that he presented to the emergency room 10 days prior with heel, instep, and right great toe complaints.  The assessment was arthralgias of the feet.  

A November 2005 VA outpatient treatment record notes that the Veteran presented with bilateral painful heel/foot that was months in duration.  The assessment was bilateral plantar fasciitis.  

A March 2006 VA outpatient treatment record notes that the Veteran presented with bilateral painful heel/foot for months in duration.  The assessment was bilateral plantar fasciitis.  Custom orthotics and laser ablation of calluses were recommended.  

An April 2006 VA outpatient treatment record notes that the Veteran's chief complaint was foot pain.  It was noted that he had bilateral painful heels/feet, months in duration.  The diagnosis was unknown soft tissue lesions of the bilateral plantar feet.  

An April 2006 VA pre-operative treatment record notes a diagnosis of bilateral plantar foot lesions of unknown soft tissue.  A post-operative treatment record notes that the Veteran underwent laser ablation of bilateral plantar foot lesions without complications.  

In his February 2007 claim the Veteran stated that he was filing a claim for both feet due to an injury on active duty.  On his March 2007 VA Form 21-526 he indicated that disability of both feet began in 1955 and he was treated for such up to the present.  

A VA "Problem List" printed in December 2007 notes a diagnosis of heel arthralgia.  

At the August 2011 Travel Board hearing the Veteran testified that his job in service was installing telephone lines which required pole climbing.  He noted that he also participated in forced marches during boot camp and that "everything we did was marching."  He related that he did not have a foot problem before entering the military and that approximately three to four months after entering service he began to have problems with his feet.  He noted that he received treatment consisting of orthotics because he was told he had bad arches and that this was some time after boot camp but that he did not recall when specifically.  He testified that he was seeking service connection for flat feet.   In essence his contention was that he was prescribed orthotics in service and has worn them ever since.  

As the Veteran's service records were apparently destroyed by a fire at the facility storing such records, VA has a heightened obligation on the Board's part to explain its findings and conclusions, and carefully consider the benefit-of-the-doubt rule. See Cromer v. Nicholson, 19 Vet. App. 215 (2005).

The Board notes initially that while the Veteran and his representative referred (at the hearing) to flat feet, the record does not show such diagnosis; the bilateral foot disability diagnosed is bilateral plantar fasciitis status post plantar lesion removal.  

The Veteran has testified that during service (in 1955) orthotics were prescribed for bad arches and that his foot disability has persisted since, with a continuing need for orthotics.  However, he has not identified any corroborating evidence, and the objective evidence of record tends to contradict his allegation.  The Board acknowledges that the Veteran is competent to testify as to lay observable symptoms he experiences, including painful feet and wearing orthotics.   See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board must next address the credibility of the Veteran's competent lay statements regarding continuity of symptomatology.  

While the absence of any corroborating medical evidence supporting the Veteran's assertions, in and of itself, does not render his lay statements and hearing testimony incredible, the absence of such evidence is for consideration in assessing his credibility.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence, and statements made during treatment.  See Caluza v. Brown, 7 Vet. App. 498 (1995). 

On review of the evidence, the Board finds that the Veteran's statements with respect to the onset and continuity of his bilateral foot symptomatology are simply not credible.  See Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) ("Credibility can be genuinely evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, official plausibility of the testimony, and the consistency of the witness' testimony").  In assessing the credibility of the Veteran's statements the three Reserve examinations between 1974 and 1984 are highly probative evidence.  Not only were the Veteran's feet noted to be normal on clinical evaluation, but on all three occasions he explicitly denied foot problems and did not provide history of such in the past.  This evidence contradicts the allegation that he has had a bilateral foot disability throughout.  Furthermore, records of the Veteran's first contact with a VA healthcare facility in September 2005, when he complained of pain in both feet, note that he had various complaints related to his feet, which had been going on for 5 to 6 months.  He reported once that he had had foot, toe, and heel discomfort for 5 to 7 years.  At no time in the course of VA treatment did he report that he injured his feet during service, incurred a foot disability therein, or had experienced foot problems since.  His statements and reported history given in connection with the provision of medical treatment are highly probative and exceptionally trustworthy.  See Rucker v. Brown, 10 Vet. App. 67 (1997) (holding that lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

The first allegation by the Veteran that he has experienced a bilateral foot disability since service was after he filed his claim for VA compensation.  The Board finds the Veteran's statements for treatment purposes to be more probative than later assertions made for VA compensation purposes.  Ultimately, the body of the evidence establishes that the Veteran's statements as to continuity of symptomatology are self-serving, compensation driven, and lack credibility.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements).  Accordingly, service connection for a bilateral foot disability on the basis that it became manifest is service and persisted is not warranted.  

The Veteran may still establish service connection for the bilateral foot disability if competent evidence establishes that such disability is otherwise related to his service. There is no competent evidence of record supporting that there may be a nexus between the Veteran's current bilateral foot disability (bilateral plantar fasciitis status post plantar lesion removal) and his service.  The VA treatment records that document the Veteran's difficulties with his feet do not suggest a nexus between his foot problems and his service or post-service continuity of foot complaints.  Rather, they note that his foot problems are of more recent onset.  In September 2005 he reported that he had experienced feet, toe, and heel discomfort for 5 to 7 years prior.  Other VA treatment records from 2005/2006 note that foot problems were of only months in duration.  The Board notes the Veteran's assertions of a nexus between his current foot disability and remote events in service (it may be readily conceded that his service duties included extensive marching); however, in the absence of continuity of symptomatology, whether a current bilateral foot disability (plantar fasciitis) is related to remote events in service is a complex medical question that is not capable of resolution through lay observation.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (2007).   

The post-service medical evidence does not show any complaints or treatment related to the feet for over 4 decades following active service.  The Board emphasizes that foot complaints were first reported clinically in September 2005, approximately 48 years after the Veteran's separation from service in 1957.  

Without credible evidence of onset of the disability in service and continuity since, and with no competent evidence that it may otherwise be related to the Veteran's service, the preponderance of the evidence is against the Veteran's claim of service connection for a bilateral foot disability.  Therefore, the benefit of the doubt rule does not apply; the claim must be denied. 






ORDER

Service connection for a bilateral foot disability is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


